Exhibit 10.1

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

STATE CORPORATION COMMISSION

BUREAU OF FINANCIAL INSTITUTIONS

RICHMOND, VIRGINIA

 

Written Agreement by and among      

COMMONWEALTH BANKSHARES, INC.

Norfolk, Virginia

  

Docket Nos.10-109 -WA/RB-HC

10-109 -WA/RB-SM

   BANK OF THE COMMONWEALTH    Norfolk, Virginia       FEDERAL RESERVE BANK OF
RICHMOND    Richmond, Virginia       and       STATE CORPORATION COMMISSION   
BUREAU OF FINANCIAL INSTITUTIONS    Richmond, Virginia   

WHEREAS, in recognition of their common goal to maintain the financial soundness
of Commonwealth Bankshares, Inc., Norfolk, Virginia (“Commonwealth”), a
registered bank holding company, and its subsidiary bank, Bank of the
Commonwealth, Norfolk, Virginia (the “Bank”), a state-chartered bank that is a
member of the Federal Reserve System, Commonwealth, the Bank, the Federal
Reserve Bank of Richmond (the “Reserve Bank”), and the State Corporation
Commission Bureau of Financial Institutions (the “Bureau”) have mutually agreed
to enter into this Written Agreement (the “Agreement”); and

 



--------------------------------------------------------------------------------

WHEREAS, on 6/22, 2010, Commonwealth’s and the Bank’s boards of directors, at
duly constituted meetings, adopted resolutions authorizing and directing Richard
J. Tavss to consent to this Agreement on behalf of Commonwealth and the Bank,
and consenting to compliance with each and every applicable provision of this
Agreement by Commonwealth, the Bank, and their institution-affiliated parties,
as defined in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as
amended (the “FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).

NOW, THEREFORE, Commonwealth, the Bank, the Reserve Bank, and the Bureau agree
as follows:

Source of Strength

1. The board of directors of Commonwealth shall take appropriate steps to fully
utilize Commonwealth’s financial and managerial resources, pursuant to section
225.4(a) of Regulation Y of the Board of Governors of the Federal Reserve System
(the “Board of Governors”) (12 C.F.R. § 225.4(a)) to serve as a source of
strength to the Bank, including, but not limited to, taking steps to ensure that
the Bank complies with this Agreement and any other supervisory action taken by
the Bank’s federal or state regulator.

Board Oversight

2. Within 60 days of this Agreement, the board of directors of the Bank shall
submit to the Reserve Bank and the Bureau a written plan to strengthen the
board’s oversight of the management and operations of the Bank. The plan shall,
at a minimum, address, consider, and include:

(a) The actions that the board of directors will take to improve the Bank’s
condition and maintain effective control over, and supervision of, the Bank’s
senior management

 

2



--------------------------------------------------------------------------------

and major operations and activities, including but not limited to, lending,
credit risk management, credit administration, capital, earnings, funds
management, audit and examination findings;

(b) the establishment of measures to ensure Bank staffs adherence to approved
policies, procedures, and applicable laws and regulations;

(c) an assessment of the structure of senior management, the board of directors,
including committees, and specific staffing needs;

(d) a description of the information and reports that will be regularly reviewed
by the board of directors in its oversight of the operations and management of
the Bank; and

(e) the maintenance of adequate and complete minutes of board of directors
meetings that detail board discussions.

Credit Risk Management

3. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written plan to strengthen credit risk management
practices. The plan shall, at a minimum, address, consider, and include:

(a) The responsibility of the board of directors to establish appropriate risk
tolerance guidelines and risk limits;

(c) periodic review and revision of risk exposure limits to address changes in
market conditions;

(c) timely and accurate identification and quantification of credit risk within
the loan portfolio;

(d) enhanced stress testing of loans and portfolio segments;

 

3



--------------------------------------------------------------------------------

(e) enhancements to the Bank’s internal loan grading system to ensure timely and
accurate risk ratings; and

(f) strategies to minimize credit losses and reduce the level of problem assets.

Lending and Credit Administration

4. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau acceptable enhanced written lending policies and procedures that
shall, at a minimum, address, consider, and include:

(a) Underwriting standards regarding the appropriate use of interest reserves
and the renewal, extension, and refinancing of loans with interest reserves;

(b) procedures to ensure that current financial information on all borrowers and
guarantors is obtained, and contacts with borrowers are documented in credit
files;

(c) procedures to ensure that real estate appraisals are consistent with the
Interagency Statement on Independent Appraisal and Evaluation Guidelines, dated
October 27, 2003 (SR 03-18), and the Interagency Appraisal and Evaluation
Guidelines, dated October 27, 1994 (SR 94-55), as well as, with the requirements
of Subpart G of Regulation Y of the Board of Governors (12 C.F.R. Part 225,
Subpart G) made applicable to state member banks by section 208.50 of Regulation
H of the Board of Governors (12 C.F.R. § 208.50), and

(d) enhanced appraisal review procedures to ensure that appraisal deficiencies
noted by the reviewer are corrected.

5. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau acceptable written procedures for credit administration that
shall, at a minimum, address, consider, and include:

(a) Separation of duties among the lending, credit administration, and loan
operations functions;

 

4



--------------------------------------------------------------------------------

(b) provision for the retention of sufficient experienced staff to resolve
problem credits;

(c) controls to ensure that loan payments are applied according to loan terms;
and

(d) standards for placing loans on timely non-accrual status.

Concentrations of Credit

6. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written plan to strengthen the Bank’s management of
commercial real estate (“CRE”) concentrations, including steps to reduce the
risk of concentrations. The plan shall, at a minimum, include:

(a) Procedures to identify, limit, and manage concentrations of credit that are
consistent with the Interagency Guidance on Concentrations in Commercial Real
Estate Lending, Sound Risk Management Practices, dated December 12, 2006 (SR
07-1);

(b) a schedule for reducing and the means by which the Bank will reduce the
level of CRE concentrations, and timeframes for achieving the reduced levels;
and

(c) enhanced monitoring and reporting of CRE concentrations to management and
the board of directors.

Asset Improvement

7. The Bank shall not, directly or indirectly, extend, renew, or restructure any
credit to or for the benefit of any borrower, including any related interest of
the borrower, whose loans or other extensions of credit are criticized in the
report of examination of the Bank conducted by

 

5



--------------------------------------------------------------------------------

the Reserve Bank and the Bureau that commenced on October 19, 2009 (the “Report
of Examination”) or in any subsequent report of examination, without the prior
approval of a majority of the full board of directors or a designated committee
thereof. The board of directors or its committee shall document in writing the
reasons for the extension of credit, renewal, or restructuring, specifically
certifying that: (i) the Bank’s risk management policies and practices for loan
workout activity are acceptable; (ii) the extension of credit is necessary to
improve and protect the Bank’s interest in the ultimate collection of the credit
already granted and maximize its potential for collection; (iii) the extension
of credit reflects prudent underwriting based on reasonable repayment terms and
is adequately secured; and all necessary loan documentation has been properly
and accurately prepared and filed; (iv) the Bank has performed a comprehensive
credit analysis indicating that the borrower has the willingness and ability to
repay the debt as supported by an adequate workout plan, as necessary; and
(v) the board of directors or its designated committee reasonably believes that
the extension of credit will not impair the Bank’s interest in obtaining
repayment of the already outstanding credit and that the extension of credit or
renewal will be repaid according to its terms. The written certification shall
be made a part of the minutes of the meetings of the board of directors or its
committee, as appropriate, and a copy of the signed certification, together with
the credit analysis and related information that was used in the determination,
shall be retained by the Bank in the borrower’s credit file for subsequent
supervisory review. For purposes of this Agreement, the term “related interest”
is defined as set forth in section 215.2(n) of Regulation O of the Board of
Governors (12 C.F.R. § 215.2(n)).

8. (a) Within 60 days of this Agreement, the Bank shall submit to the Reserve
Bank and the Bureau an acceptable written plan designed to improve the Bank’s
position through repayment, amortization, liquidation, additional collateral, or
other means on each loan or other

 

6



--------------------------------------------------------------------------------

asset in excess of $1,000,000, including other real estate owned (“OREO”), that
(i) is past due as to principal or interest more than 90 days as of the date of
this Agreement; (ii) is on the Bank’s problem loan list; or (iii) was adversely
classified in the Report of Examination. In developing the plan for each loan,
the Bank shall, at a minimum, review, analyze, and document the financial
position of the borrower, including source of repayment, repayment ability, and
alternative repayment sources, as well as the value and accessibility of any
pledged or assigned collateral, and any possible actions to improve the Bank’s
collateral position.

(b) Within 30 days of the date that any additional loan or other asset in excess
of $1,000,000, including OREO, that (i) becomes past due as to principal or
interest for more than 90 days; (ii) is on the Bank’s problem loan list; or
(iii) is adversely classified in any subsequent report of examination of the
Bank, the Bank shall submit to the Reserve Bank and the Bureau an acceptable
written plan to improve the Bank’s position on such loan or asset.

(c) Within 30 days after the end of each calendar quarter thereafter, the Bank
shall submit a written progress report to the Reserve Bank and the Bureau to
update each asset improvement plan, which shall include, at a minimum, the
carrying value of the loan or other asset and changes in the nature and value of
supporting collateral, along with a copy of the Bank’s current problem loan
list, a list of all loan renewals and extensions without full collection of
interest in the last quarter, and past due/non-accrual report. The board of
directors shall review the progress reports before submission to the Reserve
Bank and the Bureau and shall document the review in the minutes of the board of
directors’ meetings.

Allowance for Loan and Lease Losses

9. (a) Within 10 days of this Agreement, the Bank shall eliminate from its
books, by charge-off or collection, all assets or portions of assets classified
“loss” in the Report

 

7



--------------------------------------------------------------------------------

of Examination that have not been previously collected in full or charged off.
Thereafter the Bank shall, within 30 days from the receipt of any federal or
state report of examination, charge off all assets classified “loss” unless
otherwise approved in writing by the Reserve Bank and the Bureau.

(b) Within 60 days of this Agreement, the Bank shall review and revise its
allowance for loan and lease losses (“ALLL”) methodology consistent with
relevant supervisory guidance, including the Interagency Policy Statements on
the Allowance for Loan and Lease Losses, dated July 2, 2001 (SR 01-17 (Sup)) and
December 13, 2006 (SR 06-17), and the findings and recommendations regarding the
ALLL set forth in the Report of Examination, and submit a description of the
revised methodology to the Reserve Bank and the Bureau. The revised ALLL
methodology shall be designed to maintain an adequate ALLL and shall address,
consider, and include, at a minimum, the reliability of the Bank’s loan grading
system, the volume of criticized loans, concentrations of credit, the current
level of past due and nonperforming loans, past loan loss experience, evaluation
of probable losses in the Bank’s loan portfolio, including adversely classified
loans, and the impact of market conditions on loan and collateral valuations and
collectability.

(c) Within 90 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written program for the maintenance of an adequate
ALLL. The program shall include policies and procedures to ensure adherence to
the revised ALLL methodology and provide for periodic reviews and updates to the
ALLL methodology, as appropriate. The program shall also provide for a review of
the ALLL by the board of directors on at least a quarterly calendar basis. Any
deficiency found in the ALLL shall be remedied in the quarter it is discovered,
prior to the filing of the Consolidated Reports of Condition and Income,

 

8



--------------------------------------------------------------------------------

by additional provisions. The board of directors shall maintain written
documentation of its review, including the factors considered and conclusions
reached by the Bank in determining the adequacy of the ALLL. During the term of
this Agreement, the Bank shall submit to the Reserve Bank and the Bureau, within
30 days after the end of each calendar quarter, a written report regarding the
board of directors’ quarterly review of the ALLL and a description of any
changes to the methodology used in determining the amount of ALLL for that
quarter.

Capital Plan

10. Within 60 days of this Agreement, Commonwealth and the Bank shall submit to
the Reserve Bank and the Bureau an acceptable joint written plan to maintain
sufficient capital at Commonwealth on a consolidated basis and the Bank as a
separate legal entity on a stand-alone basis. The plan shall, at a minimum,
address, consider, and include:

(a) Commonwealth’s current and future capital requirements, including compliance
with the Capital Adequacy Guidelines for Bank Holding Companies: Risk-Based
Measure and Tier 1 Leverage Measure, Appendices A and D of Regulation Y of the
Board of Governors (12 C.F.R. Part 225, App. A and D);

(b) the Bank’s current and future capital requirements, including compliance
with the Capital Adequacy Guidelines for State Member Banks: Risk-Based Measure
and Tier 1 Leverage Measure, Appendices A and B of Regulation H of the Board of
Governors (12 C.F.R. Part 208, App. A and B);

(c) the adequacy of the Bank’s capital, taking into account the volume of
classified assets, concentrations of credit, the adequacy of the ALLL, current
and projected asset growth, projected retained earnings, and anticipated and
contingency funding needs;

 

9



--------------------------------------------------------------------------------

(d) the source and timing of additional funds to fulfill Commonwealth’s and the
Bank’s future capital requirements; and

(e) the requirements of section 225.4(a) of Regulation Y of the Board of
Governors that Commonwealth serve as a source of strength to the Bank.

11. Commonwealth and the Bank shall notify the Reserve Bank and the Bureau, in
writing, no more than 30 days after the end of any calendar quarter in which any
of Commonwealth’s consolidated capital ratios or the Bank’s capital ratios
(total risk-based, Tier 1 risk-based, or leverage) fall below the approved
capital plan’s minimum ratios. Together with the notification, the Commonwealth
and the Bank shall submit an acceptable written plan that details the steps
Commonwealth or the Bank, as appropriate, will take to increase Commonwealth’s
or the Bank’s capital ratios to or above the approved capital plan’s minimums.

Liquidity and Funds Management

12. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable enhanced written plan designed to improve
management of the Bank’s liquidity position and funds management practices.

Brokered Deposits

13. (a) At all times during the term of this Agreement that the Bank is well
capitalized, the Bank shall not accept any new brokered deposits. For purposes
of this subparagraph, the term “brokered deposits” is defined as set forth in
section 337.6(a) of the regulations of the Federal Deposit Insurance Corporation
(“FDIC”) (12 C.F.R. § 337.6(a)) and includes deposits funded by third party
agents or nominees for depositors; and the term “new brokered deposits” is
defined not to include contractual renewals or rollovers of brokered deposits.

 

10



--------------------------------------------------------------------------------

(b) Within 30 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable written plan for reducing its reliance on brokered
deposits. The plan shall detail the current composition of the Bank’s brokered
deposits by maturity and explain the means by which such deposits will be paid
at maturity.

14. The Bank shall comply with the provisions of section 29 of the FDI Act (12
U.S.C. § 1831f) and the FDIC’s accompanying regulations at 12 C.F.R. § 337 that
are applicable to the Bank. The Bank shall notify the Reserve Bank and the
Bureau, in writing, if the Bank requests any waiver of the restrictions imposed
by section 29 from the FDIC and shall notify the Reserve Bank of the FDIC’s
disposition of any request for such a waiver.

Dividends and Distributions

15. (a) The Bank shall not declare or pay any dividends without the prior
written approval of the Reserve Bank, the Director of the Division of Banking
Supervision and Regulation of the Board of Governors (the “Director”), and the
Bureau.

(b) Commonwealth shall not declare or pay any dividends without the prior
written approval of the Reserve Bank, the Director, and the Bureau.

(c) Commonwealth shall not take any other form of payment representing a
reduction in capital from the Bank without the prior written approval of the
Reserve Bank and the Bureau.

(d) Commonwealth and its nonbank subsidiary shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank, the Director,
and the Bureau.

(e) All requests for prior approval shall be received at least 30 days prior to
the proposed dividend declaration date, proposed distribution on subordinated
debentures, and

 

11



--------------------------------------------------------------------------------

required notice of deferral on trust preferred securities. All requests shall
contain, at a minimum, current and projected information, as appropriate, on the
parent’s capital, earnings, and cash flow; the Bank’s capital, asset quality,
earnings, and ALLL needs; and identification of the sources of funds for the
proposed payment or distribution. For requests to declare or pay dividends,
Commonwealth and the Bank, as appropriate, must also demonstrate that the
requested declaration or payment of dividends is consistent with the Board of
Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323) and Section 6.1-56 of the Code of
Virginia.

Debt and Stock Redemption

16. (a) Commonwealth and its nonbank subsidiary, shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank and the Bureau. All requests for prior written
approval shall contain, but not be limited to, a statement regarding the purpose
of the debt, the terms of the debt, and the planned source(s) for debt
repayment, and an analysis of the cash flow resources available to meet such
debt repayment.

(b) Commonwealth shall not, directly or indirectly, purchase or redeem any
shares of its stock without the prior written approval of the Reserve Bank and
the Bureau.

Compliance with Laws and Regulations

17. (a) The Bank shall immediately take all necessary steps to correct all
violations of law and regulation cited in the Report of Examination. In
addition, the board of directors of the Bank shall take the necessary steps to
ensure the Bank’s future compliance with all applicable laws and regulations.

 

12



--------------------------------------------------------------------------------

(b) Within 60 days of this Agreement, the Bank shall submit acceptable policies
and procedures to ensure compliance with section 106 of the Bank Holding Company
Act Amendments of 1970 (12 U.S.C. § 1972) including, but not limited to,
policies and procedures that prevent the Bank from requiring that loan customers
of the Bank utilize real estate title insurance services provided by affiliates
of the Bank.

(c) In appointing any new director or senior executive officer, or changing the
responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, Commonwealth and the Bank
shall comply with the notice provisions of section 32 of the FDI Act (12 U.S.C.
§ 1831i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§
225.71 et seq.) and also provide notice to the Bureau. Commonwealth and the Bank
shall not appoint any individual to Commonwealth’s or the Bank’s board of
directors or employ or change the responsibilities of any individual as a senior
executive officer if the Reserve Bank or the Bureau notifies Commonwealth or the
Bank of disapproval within the time limits prescribed by Subpart H of Regulation
Y.

(d) Commonwealth and the Bank shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).

Compliance with Agreement

18. (a) Within 10 days of this Agreement, Commonwealth and the Bank’s boards of
directors shall appoint a joint compliance committee (the “Compliance
Committee”) to monitor and coordinate Commonwealth’s and the Bank’s compliance
with the provisions of this Agreement. The Compliance Committee shall include a
majority of outside directors who are

 

13



--------------------------------------------------------------------------------

not executive officers or principal shareholders of Commonwealth and the Bank,
as defined in sections 215.2(e)(1) and 215.2(m)(1) of Regulation O of the Board
of Governors (12 C.F.R. §§ 215.2(e)(1) and 215.2(m)(1)). At a minimum, the
Compliance Committee shall meet at least monthly, keep detailed minutes of each
meeting, and report its findings to the boards of directors of Commonwealth and
the Bank.

Progress Reports

19. Within 30 days after the end of each calendar quarter following the date of
this Agreement, the Bank shall submit to the Reserve Bank and the Bureau written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof.

Approval and Implementation of Plans, Policies, Procedures, and Program

20. (a) The Bank and Commonwealth, as applicable, shall submit written plans,
policies, procedures, and a program that are acceptable to the Reserve Bank and
the Bureau within the applicable time periods set forth in paragraphs 3, 4, 5,
6, 8, 9(c), 10, 11, 12, 13(b), and 17(b) of this Agreement.

(b) Within 10 days of approval by the Reserve Bank and the Bureau, the Bank and
Commonwealth, as applicable, shall adopt the approved plans, policies,
procedures, and program. Upon adoption, the Bank and Commonwealth, as
applicable, shall promptly implement the approved plans, policies, procedures,
and program, and thereafter fully comply with them.

(c) During the term of this Agreement, the approved plans, policies, procedures,
and program shall not be amended or rescinded without the prior written approval
of the Reserve Bank and the Bureau.

 

14



--------------------------------------------------------------------------------

Communications

21. All communications regarding this Agreement shall be sent to:

 

  (a) Mr. A. Linwood Gill, III

     Vice President

     Department of Banking Supervision and Regulation

     Federal Reserve Bank of Richmond

     Post Office Box 27622

     Richmond, Virginia 23261-7622

 

  (b) Mr. John M. Crockett

     Deputy Commissioner

     State Corporation Commission

     Bureau of Financial Regulation

     Post Office Box 640

     Richmond, Virginia 23218-0640

 

  (c) Ms. Cynthia A. Sabol,

     Executive Vice President & Chief Financial Officer

     Commonwealth Bankshares, Inc.

     Bank of the Commonwealth

     Post Office Box 1177

     Norfolk, Virginia 23501-1177

Miscellaneous

22. Notwithstanding any provision of this Agreement, the Reserve Bank and the
Bureau may, in their sole discretion, grant written extensions of time to
Commonwealth and the Bank to comply with any provision of this Agreement.

23. The provisions of this Agreement shall be binding upon Commonwealth, the
Bank, and their institution-affiliated parties, in their capacities as such, and
their successors and assigns.

24. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank
and the Bureau.

25. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, the Bureau, or any other federal or
state agency from taking any other action affecting Commonwealth, the Bank, or
any of their current or former institution-affiliated parties and their
successors and assigns.

 

15



--------------------------------------------------------------------------------

26. Pursuant to Section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under Section 8 of the FDI Act (12
U.S.C. § 1818).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 2nd day of July, 2010.

 

COMMONWEALTH BANKSHARES, INC.     FEDERAL RESERVE BANK OF RICHMOND BANK OF THE
COMMONWEALTH     By:  

/s/ A. Linwood Gill, III

      A. Linwood Gill, III         Vice President By:  

/s/ Richard J. Tavss

       

Richard J. Tavss

Chairman

           

STATE CORPORATION COMMISSION BUREAU OF FINANCIAL INSTITUTIONS

      By:  

/s/ John M. Crockett

        John M. Crockett         Deputy Commissioner

 

16